UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012 – March 31, 2013 Item 1: Reports to Shareholders Semiannual Report | March 31, 2013 Vanguard Growth and Income Fund > Vanguard Growth and Income Fund returned more than 10% for the six months ended March 31, 2013. > For the period, the fund edged ahead of its benchmark, the S&P 500 Index, but was a step behind the average return of its large-capitalization core fund peers. > Stock selection in energy, consumer discretionary, and materials boosted the fund’s relative performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard Growth and Income Fund Investor Shares 10.31% Admiral™ Shares 10.37 S&P 500 Index 10.19 Large-Cap Core Funds Average 10.57 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $30.73 $33.50 $0.359 $0.000 Admiral Shares 50.18 54.70 0.617 0.000 Chairman’s Letter Dear Shareholder, As the six-month period progressed, investor anxieties about corporate profits, the fiscal deficit, and fresh troubles in Europe gave way to greater optimism about the strength of the U.S. economy, especially with regard to the labor and housing markets. Vanguard Growth and Income Fund finished the half year ended March 31, 2013, with a return of a little more than 10%. The fund outpaced its benchmark, the Standard & Poor’s 500 Index, but lagged the average return of its large-cap core fund peers. The fund’s gains were broad-based. Returns from seven out of ten market sectors topped 10%, with financials and health care leading the way. Stock selection, notably in energy, consumer discretionary, and materials, boosted the fund’s performance relative to its benchmark. Global equity markets delivered a powerful rally Global stocks advanced for the fifth straight month to finish the half year ended March 31 with impressive gains. The Standard & Poor’s 500 Index closed at a record high on the period’s final business day after global financial markets in recent months shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. 2 Peter Westaway, Vanguard’s chief European economist, said that the latest developments in Europe had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, “we think investors should assess their portfolios carefully and avoid making impulsive moves.” U.S. equities returned more than 11% as the economic recovery slowly built momentum, the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% in the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Emerging markets stocks rose about 4%. Bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule gain of 0.09% for the half year as U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year Treasury note increased during the six months and topped 2.00% at various times, it closed the period at about 1.85%. (Bond prices and yields move in opposite directions.) Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 Municipal bonds returned almost 1% for the six months despite price declines in March. And returns of money market funds and savings accounts barely registered as short-term interest rates remained between 0% and 0.25%, under the Federal Reserve’s four-year-old policy. Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, “and when the Fed does, we expect it’ll go slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” Good stock selection added to a strong stock market upturn Each of the three advisors to Vanguard Growth and Income Fund uses its own quantitative approach to stock selection, but they all have the same aim of delivering a higher return than that of the S&P 500 Index without taking on significantly more risk. For the six-month period, many large-cap market sectors reported strong gains, which were largely captured by the fund. Financials stood out, rising about 18% for the index and a little less for the fund because of significant cost-cutting measures through layoffs and branch closures, a pickup in lending Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.36% 0.25% 1.15% The fund expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2013, the fund’s annualized expense ratios were 0.36% for Investor Shares and 0.25% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Large-Cap Core Funds. 4 activity, and greater investor appetite for stocks more sensitive to the economic cycle. Health care was another strong performer, gaining about 16% for the index and a little more for the fund. Investor sentiment toward this sector improved as patent losses peaked in 2012, competition from generics weakened, and product pipelines looked more promising. The business outlook brightened also, as falling unemployment led to higher expected demand and the number of insured was set to rise. At the other end of the spectrum was information technology. Lackluster corporate profits and a struggling PC market contributed to a slightly negative return for the sector in both the index and the fund. Although most sector returns for the fund were more or less in line with those of the benchmark, the fund was ahead for the period thanks to strong stock selection in a few areas. In the energy sector, the fund’s advisors found value among oil refiners. Margins in this business traditionally tend to be quite low, but recent expansion in domestic oil production gave inland refiners a cost advantage that translated into higher profits. In materials, a tilt toward chemical stocks and away from mining stocks enhanced performance. So, too, did consumer discretionary holdings focused on hotels, household goods, consumer services, and retailers. More information about the advisors’ management of the fund can be found in the Advisors’ Report that follows this letter. Low cost and talent drive successful active management Investors sometimes ask whether it’s a contradiction that Vanguard, a champion of index investing, offers actively managed mutual funds. To understand how active funds fit into our philosophy, consider for a moment why indexing has proved its mettle: It’s a generally low-cost, tax-efficient way to build a diversified portfolio that lets you keep more of your fund’s returns. Because index funds seek to track the overall market or a segment of it, they typically cost much less to run than funds that are actively managed in an effort to outperform the market. And the less you pay for a fund, the more of its returns come back to you. The same principle—low cost—drives our approach to active funds. The other essential ingredient is talent. Some wonder how we can afford to hire top active managers when we place such importance on keeping investing costs low. The answer lies in five key characteristics of Vanguard’s structure and culture—our mutual ownership, our large scale, performance incentives aligned with investors’ interests, a long-term perspective, and a rigorous oversight process, which I lead. (You can read more about our approach in The Case for Vanguard Active Management: Solving the Low-Cost/Top-Talent Paradox? at vanguard.com/research.) 5 These enduring advantages don’t guarantee outperformance, of course. Even in those cases when an active stock fund outperforms over long periods, it doesn’t necessarily mean that investors earn more than the index results every year—or even every decade. And investors have no way of knowing beforehand which funds will outperform. But for those willing to accept the greater risks that come with active investing, we believe Vanguard’s combination of talented advisors and low costs can improve the odds. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 12, 2013 6 Advisors’ Report Vanguard Growth and Income Fund’s Investor Shares returned 10.31% for the six months ended March 31. The Admiral Shares returned 10.37%. The S&P 500 Index returned 10.19%, and the average return of large-cap core funds was 10.57%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal half year and of how the portfolio’s positioning reflects this assessment. (Please note that Los Angeles Capital’s discussion refers to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on April 18, 2013. Vanguard Growth and Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Los Angeles Capital 32 1,529 Employs a quantitative model that emphasizes stocks with characteristics investors are currently seeking and underweights stocks with characteristics investors are currently avoiding. The portfolio’s sector weights, size, and style characteristics may differ modestly from the benchmark in a risk-controlled manner. Vanguard Equity Investment 32 1,528 Employs a quantitative, fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies versus their peers. D. E. Shaw Investment 32 1,523 Employs quantitative models that seek to capture Management, L.L.C. predominantly “bottom up” stock-specific return opportunities while aiming to keep the portfolio’s sector weights, size, and style characteristics similar to the benchmark. Cash Investments 4 125 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 7 D. E. Shaw Investment Management, L.L.C. Portfolio Manager: Anne Dinning, Ph.D., Managing Director and Chief Investment Officer The primary themes driving equity market valuations for the period were national elections in the United States and Japan, macroeconomic developments in emerging markets and the United States (including the “fiscal cliff” negotiations), and the European debt crisis. The U.S. Federal Reserve maintained its expansionary policy, and, significantly, the first quarter of 2013 saw the Bank of Japan unveil an even larger quantitative easing program (as a percentage of GDP). Negative economic news from Brazil, China, and India raised investor fears about slowing growth and rising inflation in emerging markets. Corporate profits were strong in the United States, but overwhelmingly negative earnings guidance raised concerns about their sustainability. The fourth quarter of 2012 was notable for a lack of headlines from Europe, but the inconclusive results of the Italian national election and the banking crisis in Cyprus rekindled investor fears about the stability of the Eurozone in 2013. The portfolio’s relative performance was strong during the fourth quarter of 2012 but weakened in the subsequent quarter. We attribute these results to three major sources: bottom-up stock selection; common risk factors such as value, growth, and capitalization; and sector and industry group exposures. Stock selection was the primary detractor from the portfolio’s relative return during the period. Overweight positions in Apple and Occidental Petroleum and an underweight position in Citigroup were the top three single-stock laggards. The three leaders were overweight positions in Marathon Petroleum, Visa, and American International Group. Our management of common risk factors made an overall positive contribution to relative performance. The biggest boosts came from modest tilts toward high-momentum and small-capitalization stocks, although higher-volatility stocks detracted. Sector and industry exposures helped slightly. Despite the recent turmoil caused by the banking crisis in Cyprus, correlations among individual stocks and short-term volatility in U.S. equity markets remain low. All else being equal, low correlations generally increase the potential for diversified bottom-up stock selection strategies to outperform. The Federal Reserve’s quantitative easing program, strong corporate profits, and signs of improvements in the U.S. housing market helped the Dow Jones Industrial Average close at an all-time high in early March; the S&P 500 Index approached that milestone later in the month. Disappointing U.S. economic growth, renewed concerns about Europe’s debt crisis, and changes in the Fed’s monetary policy constitute clear risks in the current environment. 8 Los Angeles Capital Portfolio Managers: Thomas D. Stevens, CFA, Chairman and Principal Hal W. Reynolds, CFA, Chief Investment Officer and Principal The S&P 500 Index generated strong first-quarter returns (+10.6%) for a second consecutive calendar year. Driving results was a falling equity risk premium as market risk (as measured by the Chicago Board Options Exchange Market Volatility Index) fell 29% to its lowest level in five years. Although economic data remain weak, continued monetary stimulus, the housing recovery, and low real interest rates have led investors back into U.S. equities with the best positive flows since the financial crisis unfolded in 2008. Despite sentiment that financial risks in the United States have subsided as a result of the aggressive monetary actions taken by the Federal Reserve, the risks of lower growth rates and higher inflation rates remain. Analysts expect U.S. revenue and profit growth to be relatively flat on a year-over-year basis. The Bank of Japan’s recent announcement that it plans to double the size of its balance sheet indicates that major central banks worldwide now believe it is necessary to fight deflation and stimulate real growth through aggressive monetary actions. As we know from experience, aggressive actions, while good for asset prices over the short term, increase the risks of unwanted levels of inflation, significantly raising discount rates and lowering asset values. Although strong equity returns suggest a “risk on” environment, a closer look reveals that investors remain cautious and are cognizant of these risks. With the exception of technology and basic materials, two economically sensitive sectors that lagged, sector returns were remarkably similar. Transportation, consumer staples, and utilities were the top value performers, and health care and biotechnology led in the growth category. Investors continued to prefer higher-quality companies with favorable earnings yields and the ability to increase their return on equity by borrowing at low interest rates. Interestingly, after strong returns in January, companies with volatile stock prices and favorable book-to-price ratios underperformed for the remainder of the quarter, another indication of investor caution. Over the past six months, the portfolio outperformed the S&P 500 Index by maintaining a bias toward higher-quality companies with above-average earnings yields and higher-quality earnings. Its higher dividend-yielding holdings detracted as investors began to look more broadly at earnings growth and less at payout ratios. Reduced concerns about financial risks as well as the deteriorating financial situation in Europe caused U.S. investors to move away from the cash-rich mega-cap companies that derive a significant portion of their profits from overseas operations and look instead to domestically focused mid-caps. Prospects for ongoing low interest rates combined with high-quality earnings and peak profit margins continue to make leverage attractive. An analysis of 9 the companies with the highest alphas (or risk-adjusted returns) shows that they are most highly correlated with both higher leverage and their appraisal factor, which measures a company’s break-up value relative to its market capitalization. Our largest overweight positions currently are in finance, consumer cyclicals, and capital goods, and our most underweight position is in technology. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA For the six months ended March 31, 2013, equities in general experienced above-average returns. The large-cap stocks in the fund’s benchmark, the S&P 500 Index (+10.19%), slightly underperformed the broader market (Russell 3000 Index, +11.35%). Globally, developed markets both in the United States and abroad, were the place to be, with returns of more than 11%; emerging markets were up less than 4%. Gains in the benchmark index were broad-based. Nine out of ten sectors generated positive returns; financials, health care, and industrials did best. Information technology was the sole negative performer. Returns for the past two quarters differed greatly. For the fourth quarter of 2012, the benchmark index was down 0.38% as investors digested the election results and Hurricane Sandy and contemplated the potential repercussions of the looming “fiscal cliff.” Fortunately, Congress and the president finally reached an agreement early in the new year, averting tax hikes that would likely have put the anemic recovery at risk. Investor fears seemed to abate and new money entered the U.S. equity market, helping to push large-cap stocks up 10.6% in the first quarter of 2013. In the past six months, volatility in equity returns declined relative to most of 2012, when it was driven in large part by macroeconomic events, including lackluster global economic growth, European and U.S. central bank actions, and the concern about a fiscal cliff. Although the United States is not without its problems, we expect its modest economic recovery to continue. Corporate balance sheets remain strong, there is ample liquidity in the economy, housing data continue to improve, and unemployment statistics are moving in the right direction, although at a snail’s pace. The recent market fluctuations have reinforced our conviction that attempting to time investments is not profitable. Our aim, instead, is to identify individual stocks with characteristics that will help them outperform over the long run. We select them by using a model with five components: valuation, growth, management decisions, market sentiment, and quality. We then construct our portfolio using a risk-control process that neutralizes our exposure to market capitalization, volatility, and industry risks relative to our benchmark. In our view, such exposures are not justified by the potential rewards they offer. 10 Our stock selection model’s results were encouraging over the last six months as four of our five components made positive contributions. Our quality measure was the strongest performer, while growth was relatively neutral. The model’s effectiveness across sectors was mixed. Our stock selection was positive in five of the benchmark index’s ten sectors, with the strongest results in energy and consumer discretionary. Results were neutral in three sectors, and we underperformed in consumer staples and financials. At the individual stock level, the largest contributions came from overweight positions in Marathon Petroleum, Phillips 66, and H&R Block. Relative to the benchmark index, we benefited from underweighting or avoiding poorly performing stocks such as Apple and Caterpillar. Unfortunately, we were not able to avoid all laggards. Overweight positions in CF Industries, Advanced Micro Devices, and Yahoo detracted. And our underweighting of companies including Gilead Sciences and Ford Motor hurt our performance relative to the benchmark. 11 Growth and Income Fund Fund Profile As of March 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.36% 0.25% 30-Day SEC Yield 1.77% 1.88% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 765 500 3,586 Median Market Cap $59.4B $58.7B $40.0B Price/Earnings Ratio 16.4x 17.0x 18.1x Price/Book Ratio 2.3x 2.3x 2.3x Return on Equity 17.0% 18.1% 16.6% Earnings Growth Rate 9.9% 9.6% 9.6% Dividend Yield 2.2% 2.1% 2.0% Foreign Holdings 0.1% 0.0% 0.0% Turnover Rate (Annualized) 106% — — Short-Term Reserves 0.3% — — Sector Diversification (% of equity exposure) DJ U.S. Total Market S&P 500 FA Fund Index Index Consumer Discretionary 12.5% 11.6% 12.4% Consumer Staples 10.0 11.0 9.5 Energy 10.5 10.9 10.1 Financials 17.3 15.9 17.3 Health Care 12.4 12.6 12.2 Industrials 11.1 10.1 11.1 Information Technology 16.5 18.0 17.4 Materials 4.1 3.4 3.8 Telecommunication Services 3.0 3.0 2.6 Utilities 2.6 3.5 3.6 Volatility Measures DJ U.S. Total Market S&P 500 FA Index Index R-Squared 0.99 0.99 Beta 1.00 0.96 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.0% Apple Inc. Computer Hardware 2.6 General Electric Co. Industrial Conglomerates 2.5 Pfizer Inc. Pharmaceuticals 1.8 Chevron Corp. Integrated Oil & Gas 1.7 Philip Morris International Inc. Tobacco 1.7 Procter & Gamble Co. Household Products 1.7 Wells Fargo & Co. Diversified Banks 1.6 AT&T Inc. Integrated Telecommunication Services 1.6 International Business IT Consulting & Machines Corp. Other Services 1.6 Top Ten 19.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2013, the annualized expense ratios were 0.36% for Investor Shares and 0.25% for Admiral Shares. 12 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2002, Through March 31, 2013 Note: For 2013, performance data reflect the six months ended March 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 Inception One Five Ten Date Year Years Years Investor Shares 12/10/1986 14.18% 4.94% 7.88% Admiral Shares 5/14/2001 14.28 5.07 8.03 See Financial Highlights for dividend and capital gains information. 13 Growth and Income Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.1%) 1 Consumer Discretionary (12.1%) Home Depot Inc. 628,392 43,849 Comcast Corp. Class A 987,905 41,502 * Amazon.com Inc. 102,056 27,197 Wyndham Worldwide Corp. 397,040 25,601 * DIRECTV 432,507 24,484 News Corp. Class A 739,656 22,574 Time Warner Cable Inc. 228,600 21,959 Time Warner Inc. 372,205 21,446 TJX Cos. Inc. 420,770 19,671 Ford Motor Co. 1,233,165 16,216 Walt Disney Co. 265,075 15,056 McDonald’s Corp. 144,284 14,384 * Goodyear Tire & Rubber Co. 1,135,253 14,316 * priceline.com Inc. 19,700 13,552 Viacom Inc. Class B 208,195 12,819 Lowe’s Cos. Inc. 334,150 12,671 Cablevision Systems Corp. Class A 832,224 12,450 Newell Rubbermaid Inc. 451,350 11,780 Starbucks Corp. 193,950 11,047 * O’Reilly Automotive Inc. 106,000 10,870 * PulteGroup Inc. 497,950 10,079 Macy’s Inc. 235,380 9,848 Gap Inc. 268,100 9,491 Whirlpool Corp. 76,600 9,074 Mattel Inc. 187,389 8,206 * NVR Inc. 6,200 6,697 NIKE Inc. Class B 107,600 6,349 Carnival Corp. 172,070 5,902 H&R Block Inc. 194,200 5,713 Wynn Resorts Ltd. 44,215 5,534 Omnicom Group Inc. 92,450 5,445 Expedia Inc. 90,540 5,433 Target Corp. 75,870 5,193 Marriott International Inc. Class A 121,720 5,140 * TripAdvisor Inc. 97,600 5,126 Gannett Co. Inc. 222,400 4,864 Darden Restaurants Inc. 89,430 4,622 Washington Post Co. Class B 10,100 4,515 * Apollo Group Inc. Class A 201,160 3,498 * Discovery Communications Inc. Class A 40,710 3,205 Starwood Hotels & Resorts Worldwide Inc. 48,620 3,099 Yum! Brands Inc. 42,860 3,083 * Bed Bath & Beyond Inc. 44,371 2,858 Scripps Networks Interactive Inc. Class A 43,400 2,792 Interpublic Group of Cos. Inc. 198,015 2,580 Lennar Corp. Class A 61,320 2,544 * Fossil Inc. 25,400 2,454 Nordstrom Inc. 40,930 2,261 * Charter Communications Inc. Class A 20,000 2,084 VF Corp. 11,670 1,958 L Brands Inc. 42,500 1,898 D.R. Horton Inc. 76,340 1,855 Harman International Industries Inc. 40,042 1,787 PVH Corp. 16,012 1,710 Delphi Automotive plc 38,450 1,707 * Discovery Communications Inc. 24,500 1,704 GameStop Corp. Class A 54,060 1,512 Domino’s Pizza Inc. 22,900 1,178 Hasbro Inc. 25,537 1,122 * Fifth & Pacific Cos. Inc. 58,300 1,101 * Orbitz Worldwide Inc. 187,800 1,072 PetSmart Inc. 16,410 1,019 * Liberty Media Corp. 8,100 904 Family Dollar Stores Inc. 12,700 750 14 Growth and Income Fund Market Value Shares ($000) Harley-Davidson Inc. 10,800 576 * Christopher & Banks Corp. 77,985 501 Ameristar Casinos Inc. 18,300 480 * Liberty Global Inc. Class A 6,500 477 Service Corp. International 27,600 462 Hillenbrand Inc. 18,000 455 * Sally Beauty Holdings Inc. 13,600 400 * Beazer Homes USA Inc. 23,900 379 Lear Corp. 5,900 324 ^ Blyth Inc. 17,800 309 Leggett & Platt Inc. 9,140 309 * Live Nation Entertainment Inc. 22,100 273 * Ascent Capital Group Inc. Class A 3,600 268 * Starz - Liberty Capital 10,900 241 Coach Inc. 3,790 189 * Dollar Tree Inc. 2,700 131 * Biglari Holdings Inc. 343 128 * Carmike Cinemas Inc. 6,300 114 Churchill Downs Inc. 1,400 98 * Body Central Corp. 9,800 92 Sears Canada Inc. 9,422 91 Movado Group Inc. 2,400 80 *,^ Boyd Gaming Corp. 9,200 76 * American Apparel Inc. 33,497 73 * Media General Inc. Class A 11,900 71 * ITT Educational Services Inc. 5,000 69 * Corinthian Colleges Inc. 31,500 66 Universal Technical Institute Inc. 5,200 66 * New York & Co. Inc. 15,823 65 * Unifi Inc. 3,100 59 Harte-Hanks Inc. 7,043 55 * Liberty Ventures Class A 600 45 * Pandora Media Inc. 3,100 44 Hooker Furniture Corp. 2,484 40 Ambassadors Group Inc. 5,104 22 * Build-A-Bear Workshop Inc. 3,780 20 * Isle of Capri Casinos Inc. 3,200 20 Signet Jewelers Ltd. 300 20 * Cumulus Media Inc. Class A 5,900 20 * Lee Enterprises Inc. 14,075 18 * hhgregg Inc. 1,400 15 * Zale Corp. 3,394 13 GNC Holdings Inc. Class A 300 12 International Game Technology 709 12 AH Belo Corp. Class A 1,900 11 * Career Education Corp. 4,216 10 * Tuesday Morning Corp. 1,100 9 * Valuevision Media Inc. Class A 2,463 9 Sirius XM Radio Inc. 2,400 7 Six Flags Entertainment Corp. 100 7 * Exide Technologies 2,220 6 * Pacific Sunwear of California Inc. 2,500 5 * Education Management Corp. 1,300 5 * Furniture Brands International Inc. 4,200 4 * Sears Hometown and Outlet Stores Inc. 100 4 * Reading International Inc. Class A 700 4 * Express Inc. 200 4 Lincoln Educational Services Corp. 600 4 * MTR Gaming Group Inc. 500 2 * School Specialty Inc. 7,119 1 569,780 Consumer Staples (9.6%) Philip Morris International Inc. 841,489 78,014 Procter & Gamble Co. 1,010,372 77,859 PepsiCo Inc. 606,531 47,983 Wal-Mart Stores Inc. 527,539 39,476 Coca-Cola Co. 672,434 27,193 Costco Wholesale Corp. 218,930 23,231 Kraft Foods Group Inc. 426,935 22,000 Altria Group Inc. 483,368 16,623 CVS Caremark Corp. 299,740 16,483 * Dean Foods Co. 627,120 11,370 Kroger Co. 316,222 10,480 JM Smucker Co. 89,900 8,914 Reynolds American Inc. 197,372 8,781 Hershey Co. 89,338 7,820 Walgreen Co. 140,400 6,694 Kimberly-Clark Corp. 65,441 6,412 ConAgra Foods Inc. 177,400 6,353 Mondelez International Inc. Class A 200,974 6,152 Colgate-Palmolive Co. 44,548 5,258 Dr Pepper Snapple Group Inc. 87,591 4,112 Estee Lauder Cos. Inc. Class A 61,200 3,919 General Mills Inc. 59,710 2,944 Sysco Corp. 69,949 2,460 HJ Heinz Co. 33,800 2,443 Avon Products Inc. 110,400 2,289 Tyson Foods Inc. Class A 79,300 1,968 Clorox Co. 19,010 1,683 15 Growth and Income Fund Market Value Shares ($000) Kellogg Co. 21,320 1,374 * Monster Beverage Corp. 15,610 745 Molson Coors Brewing Co. Class B 15,200 744 Beam Inc. 10,377 659 Lorillard Inc. 14,927 602 Coca-Cola Enterprises Inc. 2,800 103 * Crimson Wine Group Ltd. 6,540 61 Cott Corp. 2,280 23 * Rite Aid Corp. 4,900 9 * Synutra International Inc. 800 4 453,238 Energy (10.2%) Exxon Mobil Corp. 1,551,804 139,833 Chevron Corp. 690,025 81,989 ConocoPhillips 421,534 25,334 Anadarko Petroleum Corp. 278,575 24,361 Occidental Petroleum Corp. 309,535 24,258 Marathon Petroleum Corp. 264,200 23,672 Schlumberger Ltd. 294,989 22,092 Phillips 66 297,977 20,849 Ensco plc Class A 240,335 14,420 EOG Resources Inc. 97,350 12,468 Valero Energy Corp. 258,800 11,773 Spectra Energy Corp. 247,140 7,600 * WPX Energy Inc. 463,570 7,426 Tesoro Corp. 115,906 6,786 Williams Cos. Inc. 156,890 5,877 Marathon Oil Corp. 170,700 5,756 Noble Energy Inc. 47,600 5,505 Halliburton Co. 133,200 5,383 Kinder Morgan Inc. 100,430 3,885 Murphy Oil Corp. 58,200 3,709 * Southwestern Energy Co. 95,450 3,556 National Oilwell Varco Inc. 42,224 2,987 Helmerich & Payne Inc. 46,300 2,810 EQT Corp. 38,650 2,619 Devon Energy Corp. 40,181 2,267 Peabody Energy Corp. 100,600 2,128 Cabot Oil & Gas Corp. 28,160 1,904 * Newfield Exploration Co. 69,500 1,558 CONSOL Energy Inc. 45,320 1,525 QEP Resources Inc. 34,380 1,095 Apache Corp. 14,110 1,089 * Denbury Resources Inc. 55,095 1,028 * Hercules Offshore Inc. 71,100 528 * SemGroup Corp. Class A 10,100 522 * Renewable Energy Group Inc. 30,200 232 * TETRA Technologies Inc. 12,700 130 Range Resources Corp. 1,500 122 * Lone Pine Resources Inc. 74,348 89 * Overseas Shipholding Group Inc. 26,800 88 * Endeavour International Corp. 24,900 73 * Forest Oil Corp. 13,300 70 * Cal Dive International Inc. 29,700 53 * Harvest Natural Resources Inc. 10,500 37 Tsakos Energy Navigation Ltd. 8,061 35 DHT Holdings Inc. 7,000 33 * Hyperdynamics Corp. 36,100 22 * Oil States International Inc. 200 16 * SandRidge Energy Inc. 2,000 11 * Quicksilver Resources Inc. 4,300 10 * Willbros Group Inc. 800 8 W&T Offshore Inc. 548 8 * Uranium Resources Inc. 2,970 8 * Halcon Resources Corp. 700 5 *,^ GMX Resources Inc. 2,300 5 * C&J Energy Services Inc. 200 5 * EPL Oil & Gas Inc. 100 3 * Scorpio Tankers Inc. 300 3 * Midstates Petroleum Co. Inc. 282 2 * ZaZa Energy Corp. 364 1 479,661 Exchange-Traded Fund (0.3%) SPDR S&P rust 74,800 11,710 Financials (16.6%) Wells Fargo & Co. 2,096,017 77,532 JPMorgan Chase & Co. 1,499,831 71,182 * American International Group Inc. 1,361,956 52,871 Bank of America Corp. 3,960,300 48,236 Citigroup Inc. 882,293 39,033 US Bancorp 1,136,274 38,554 * Berkshire Hathaway Inc. Class B 357,695 37,272 Goldman Sachs Group Inc. 157,030 23,107 State Street Corp. 354,071 20,922 Simon Property Group Inc. 116,931 18,541 SLM Corp. 856,376 17,539 Discover Financial Services 384,450 17,239 Equity Residential 281,339 15,491 Fifth Third Bancorp 894,020 14,581 Aflac Inc. 277,570 14,439 Marsh & McLennan Cos. Inc. 378,366 14,367 Aon plc 221,610 13,629 American Express Co. 200,437 13,521 Allstate Corp. 266,140 13,059 HCP Inc. 215,799 10,760 Ventas Inc. 134,570 9,851 16 Growth and Income Fund Market Value Shares ($000) Bank of New York Mellon Corp. 329,829 9,232 Travelers Cos. Inc. 109,016 9,178 Morgan Stanley 399,560 8,782 American Tower Corporation 103,115 7,932 Loews Corp. 179,065 7,891 Health Care REIT Inc. 107,080 7,272 Prologis Inc. 181,680 7,264 Kimco Realty Corp. 316,630 7,092 Torchmark Corp. 114,560 6,851 * IntercontinentalExchange Inc. 40,430 6,593 Ameriprise Financial Inc. 87,144 6,418 Invesco Ltd. 218,258 6,321 Progressive Corp. 229,403 5,797 Weyerhaeuser Co. 183,700 5,764 XL Group plc Class A 164,910 4,997 Equity Lifestyle Properties Inc. 57,300 4,401 Assurant Inc. 96,400 4,339 Capital One Financial Corp. 76,778 4,219 * E*TRADE Financial Corp. 388,240 4,158 Plum Creek Timber Co. Inc. 78,386 4,092 Chubb Corp. 44,009 3,852 Unum Group 133,392 3,768 Lincoln National Corp. 114,500 3,734 AvalonBay Communities Inc. 28,891 3,660 Public Storage 23,683 3,607 First Horizon National Corp. 296,160 3,163 PNC Financial Services Group Inc. 44,739 2,975 BB&T Corp. 93,920 2,948 CME Group Inc. 47,300 2,904 MetLife Inc. 73,580 2,797 ACE Ltd. 29,392 2,615 Boston Properties Inc. 25,580 2,585 People’s United Financial Inc. 178,492 2,399 Prudential Financial Inc. 34,900 2,059 Northern Trust Corp. 37,682 2,056 * Genworth Financial Inc. Class A 199,749 1,997 ^ Granite REIT 47,800 1,825 SunTrust Banks Inc. 62,190 1,792 M&T Bank Corp. 16,959 1,749 Vornado Realty Trust 18,320 1,532 Cincinnati Financial Corp. 26,650 1,258 Apartment Investment & Management Co. Class A 40,886 1,254 Erie Indemnity Co. Class A 15,399 1,163 Franklin Resources Inc. 7,200 1,086 NYSE Euronext 27,500 1,063 KeyCorp 103,280 1,029 Principal Financial Group Inc. 26,150 890 Old Republic International Corp. 68,350 869 * Flagstar Bancorp Inc. 53,800 749 McGraw-Hill Cos. Inc. 14,283 744 Leucadia National Corp. 24,800 680 * CIT Group Inc. 14,900 648 * Ocwen Financial Corp. 13,000 493 Oriental Financial Group Inc. 29,900 464 Hudson City Bancorp Inc. 51,800 448 Hartford Financial Services Group Inc. 16,960 438 Huntington Bancshares Inc. 53,200 393 Charles Schwab Corp. 18,410 326 * NewStar Financial Inc. 23,000 304 Regency Centers Corp. 5,300 280 Healthcare Trust of America Inc. Class A 21,300 250 * Popular Inc. 8,900 246 First Industrial Realty Trust Inc. 13,600 233 * Central Pacific Financial Corp. 14,100 221 BlackRock Inc. 850 218 * Alleghany Corp. 500 198 Newcastle Investment Corp. 16,900 189 Columbia Banking System Inc. 8,500 187 Apollo Residential Mortgage Inc. 8,200 183 White Mountains Insurance Group Ltd. 300 170 PacWest Bancorp 4,300 125 American Assets Trust Inc. 3,497 112 * Knight Capital Group Inc. Class A 28,400 106 Symetra Financial Corp. 7,600 102 * First BanCorp 14,836 92 Geo Group Inc. 2,100 79 Parkway Properties Inc. 4,195 78 * United Community Banks Inc. 6,800 77 Summit Hotel Properties Inc. 7,184 75 Retail Properties of America Inc. 5,000 74 17 Growth and Income Fund Market Value Shares ($000) T. Rowe Price Group Inc. 960 72 Sterling Financial Corp. 2,880 62 ProAssurance Corp. 1,262 60 * ZAIS Financial Corp. 2,100 43 * Southwest Bancorp Inc. 3,342 42 * Hilltop Holdings Inc. 2,600 35 * FelCor Lodging Trust Inc. 5,603 33 CyrusOne Inc. 1,406 32 Medley Capital Corp. 1,700 27 Rouse Properties Inc. 1,200 22 Western Asset Mortgage Capital Corp. 800 19 PrivateBancorp Inc. 700 13 Silver Bay Realty Trust Corp. 600 12 Hospitality Properties Trust 400 11 * FBR & Co. 515 10 RLJ Lodging Trust 400 9 * Cowen Group Inc. Class A 2,900 8 Terreno Realty Corp. 436 8 United Fire Group Inc. 300 8 Cohen & Steers Inc. 200 7 * Altisource Portfolio Solutions SA 100 7 * Phoenix Cos. Inc. 226 7 Primerica Inc. 200 7 * Ezcorp Inc. Class A 300 6 Chatham Lodging Trust 300 5 Government Properties Income Trust 200 5 * Doral Financial Corp. 6,695 5 Piedmont Office Realty Trust Inc. Class A 200 4 CNO Financial Group Inc. 300 3 WhiteHorse Finance Inc. 200 3 * Preferred Bank 196 3 * Global Indemnity plc 100 2 * Seacoast Banking Corp. of Florida 1,100 2 * Altisource Asset Management Corp. 10 1 SI Financial Group Inc. 100 1 MidSouth Bancorp Inc. 6 — 782,524 Health Care (12.1%) Pfizer Inc. 2,973,819 85,824 Johnson & Johnson 853,456 69,582 Merck & Co. Inc. 1,230,796 54,438 Amgen Inc. 335,634 34,406 AbbVie Inc. 727,327 29,660 Eli Lilly & Co. 475,698 27,015 UnitedHealth Group Inc. 463,014 26,489 Abbott Laboratories 561,623 19,837 * Mylan Inc. 534,410 15,466 Medtronic Inc. 316,893 14,881 Covidien plc 191,500 12,991 * CareFusion Corp. 319,300 11,172 Cigna Corp. 163,120 10,174 Allergan Inc. 86,353 9,640 * Express Scripts Holding Co. 167,170 9,637 Zimmer Holdings Inc. 124,700 9,380 * Biogen Idec Inc. 40,359 7,786 * Gilead Sciences Inc. 157,740 7,718 McKesson Corp. 68,510 7,396 Cardinal Health Inc. 176,290 7,337 * DaVita HealthCare Partners Inc. 59,700 7,080 AmerisourceBergen Corp. Class A 134,641 6,927 Becton Dickinson and Co. 71,852 6,870 Bristol-Myers Squibb Co. 164,432 6,773 * Hospira Inc. 199,775 6,559 * Edwards Lifesciences Corp. 75,200 6,178 Aetna Inc. 115,466 5,903 * Tenet Healthcare Corp. 122,646 5,836 Humana Inc. 79,000 5,460 * Celgene Corp. 41,400 4,799 * Life Technologies Corp. 73,100 4,724 * Alexion Pharmaceuticals Inc. 36,620 3,374 Baxter International Inc. 43,237 3,141 * Forest Laboratories Inc. 71,897 2,735 Quest Diagnostics Inc. 39,779 2,246 Thermo Fisher Scientific Inc. 28,850 2,207 * Boston Scientific Corp. 223,250 1,744 * Actavis Inc. 16,500 1,520 PerkinElmer Inc. 35,820 1,205 * XenoPort Inc. 102,401 732 Teleflex Inc. 8,600 727 * Laboratory Corp. of America Holdings 7,000 631 Patterson Cos. Inc. 16,490 627 Stryker Corp. 9,033 589 * Health Net Inc. 20,500 587 DENTSPLY International Inc. 12,880 546 * Keryx Biopharmaceuticals Inc. 54,500 384 * Sarepta Therapeutics Inc. 10,300 381 * NuVasive Inc. 15,829 337 * Arqule Inc. 122,434 317 * Rigel Pharmaceuticals Inc. 46,408 315 * Array BioPharma Inc. 60,500 298 * Idenix Pharmaceuticals Inc. 71,714 255 * Cell Therapeutics Inc. 206,300 237 * Progenics Pharmaceuticals Inc. 40,900 220 * Amicus Therapeutics Inc. 64,600 205 18 Growth and Income Fund Market Value Shares ($000) * Sirona Dental Systems Inc. 2,601 192 * PharMerica Corp. 13,118 184 * Auxilium Pharmaceuticals Inc. 9,100 157 * Accretive Health Inc. 15,200 154 * MedAssets Inc. 7,800 150 * Sequenom Inc. 32,610 135 * Oncothyreon Inc. 63,500 132 *,^ Arena Pharmaceuticals Inc. 14,700 121 * AVEO Pharmaceuticals Inc. 15,400 113 Pain Therapeutics Inc. 31,833 109 St. Jude Medical Inc. 2,400 97 * Alnylam Pharmaceuticals Inc. 3,400 83 * GTx Inc. 18,900 78 * Accuray Inc. 16,800 78 * Aegerion Pharmaceuticals Inc. 1,700 69 * LCA-Vision Inc. 20,300 68 * Orexigen Therapeutics Inc. 10,100 63 * Medivation Inc. 1,300 61 * Emergent Biosolutions Inc. 4,186 59 * AMAG Pharmaceuticals Inc. 2,300 55 * Theravance Inc. 2,300 54 Quality Systems Inc. 2,536 46 * BioDelivery Sciences International Inc. 8,989 38 Agilent Technologies Inc. 890 37 * Sunesis Pharmaceuticals Inc. 6,600 36 * Albany Molecular Research Inc. 3,400 36 * Bruker Corp. 1,700 32 * Staar Surgical Co. 5,347 30 * Nordion Inc. 4,263 28 * Furiex Pharmaceuticals Inc. 736 28 * Cleveland Biolabs Inc. 12,300 24 * Momenta Pharmaceuticals Inc. 1,800 24 * Nektar Therapeutics 2,179 24 * Allscripts Healthcare Solutions Inc. 1,700 23 * TranS1 Inc. 10,180 23 * Halozyme Therapeutics Inc. 3,600 21 * Celsion Corp. 19,300 20 *,^ Neuralstem Inc. 17,669 20 * Nymox Pharmaceutical Corp. 2,800 15 Computer Programs & Systems Inc. 268 15 * Vivus Inc. 1,300 14 * Hansen Medical Inc. 7,000 14 * StemCells Inc. 6,698 12 * Insmed Inc. 1,500 11 * Synta Pharmaceuticals Corp. 1,025 9 * Threshold Pharmaceuticals Inc. 1,800 8 * Five Star Quality Care Inc. 1,200 8 * Ligand Pharmaceuticals Inc. Class B 300 8 * Zalicus Inc. 11,700 8 * ABIOMED Inc. 300 6 * Providence Service Corp. 300 6 * Pacific Biosciences of California Inc. 2,000 5 * Biosante Pharmaceuticals Inc. 4,189 5 * ACADIA Pharmaceuticals Inc. 500 4 * Rockwell Medical Technologies Inc. 1,000 4 * Merrimack Pharmaceuticals Inc. 500 3 * Cutera Inc. 200 3 * Alimera Sciences Inc. 400 1 * Ventrus Biosciences Inc. 400 1 Myrexis Inc. 1,550 — 566,360 Industrials (10.8%) General Electric Co. 5,039,350 116,510 Union Pacific Corp. 227,635 32,417 Boeing Co. 277,890 23,857 United Parcel Service Inc. Class B 276,927 23,788 Honeywell International Inc. 298,042 22,457 Ingersoll-Rand plc 406,660 22,370 General Dynamics Corp. 266,371 18,782 Raytheon Co. 285,686 16,795 Emerson Electric Co. 293,509 16,398 Northrop Grumman Corp. 225,846 15,843 Tyco International Ltd. 469,860 15,036 Danaher Corp. 240,480 14,946 Illinois Tool Works Inc. 231,620 14,115 Lockheed Martin Corp. 126,152 12,176 ADT Corp. 234,177 11,461 United Technologies Corp. 104,110 9,727 Textron Inc. 313,630 9,349 3M Co. 82,390 8,759 Republic Services Inc. Class A 208,220 6,871 Caterpillar Inc. 75,511 6,567 Dun & Bradstreet Corp. 77,645 6,495 Ryder System Inc. 102,430 6,120 Southwest Airlines Co. 437,151 5,893 L-3 Communications Holdings Inc. 71,045 5,749 Iron Mountain Inc. 148,550 5,394 19 Growth and Income Fund Market Value Shares ($000) CSX Corp. 192,318 4,737 Pentair Ltd. 86,300 4,552 Deere & Co. 51,070 4,391 Cintas Corp. 89,920 3,968 Xylem Inc. 134,500 3,707 Precision Castparts Corp. 19,327 3,665 Waste Management Inc. 79,900 3,133 ^ Pitney Bowes Inc. 210,090 3,122 Roper Industries Inc. 23,030 2,932 C.H. Robinson Worldwide Inc. 45,920 2,730 Equifax Inc. 47,080 2,711 Masco Corp. 117,840 2,386 FedEx Corp. 22,660 2,225 Expeditors International of Washington Inc. 47,000 1,678 * Stericycle Inc. 15,130 1,607 Rockwell Collins Inc. 19,740 1,246 Snap-on Inc. 13,680 1,131 * Verisk Analytics Inc. Class A 18,100 1,116 Joy Global Inc. 18,500 1,101 Flowserve Corp. 5,740 963 Rockwell Automation Inc. 9,633 832 Parker Hannifin Corp. 8,620 789 Babcock & Wilcox Co. 26,900 764 * EnerNOC Inc. 33,600 584 Pall Corp. 7,980 546 Stanley Black & Decker Inc. 5,300 429 * Jacobs Engineering Group Inc. 7,223 406 * Engility Holdings Inc. 14,297 343 * AerCap Holdings NV 21,600 334 Cummins Inc. 2,620 303 Covanta Holding Corp. 13,100 264 * Spirit Aerosystems Holdings Inc. Class A 12,900 245 Dover Corp. 3,100 226 Fluor Corp. 3,400 226 Albany International Corp. 7,800 225 Huntington Ingalls Industries Inc. 3,600 192 * Acacia Research Corp. 4,700 142 HEICO Corp. 3,208 139 * Nortek Inc. 1,800 128 * Old Dominion Freight Line Inc. 3,300 126 Sauer-Danfoss Inc. 2,045 119 * Colfax Corp. 2,500 116 Nielsen Holdings NV 2,800 100 * Fuel Tech Inc. 19,600 85 * Sensata Technologies Holding NV 1,918 63 * FuelCell Energy Inc. 62,218 59 * Swift Transportation Co. 4,100 58 * Republic Airways Holdings Inc. 3,300 38 * Federal Signal Corp. 4,400 36 Towers Watson & Co. Class A 500 35 Brink’s Co. 1,200 34 * Xerium Technologies Inc. 4,427 24 * Pendrell Corp. 13,200 22 * CRA International Inc. 900 20 Chicago Bridge & Iron Co. NV 300 19 * Cenveo Inc. 8,655 19 * Genco Shipping & Trading Ltd. 5,600 16 Tennant Co. 300 15 * Star Bulk Carriers Corp. 1,809 13 * Casella Waste Systems Inc. Class A 2,633 12 * ARC Document Solutions Inc. 3,710 11 * Odyssey Marine Exploration Inc. 2,958 10 * Greenbrier Cos. Inc. 400 9 Aircastle Ltd. 500 7 * EnergySolutions Inc. 1,500 6 * USG Corp. 200 5 * Spirit Airlines Inc. 200 5 * Quality Distribution Inc. 600 5 Harsco Corp. 200 5 * Tecumseh Products Co. Class A 568 5 * NCI Building Systems Inc. 200 3 * CPI Aerostructures Inc. 300 3 509,196 Information Technology (16.0%) Apple Inc. 273,863 121,220 International Business Machines Corp. 358,394 76,445 Microsoft Corp. 2,429,208 69,500 Oracle Corp. 1,526,655 49,372 * Google Inc. Class A 60,646 48,155 Cisco Systems Inc. 2,018,537 42,208 Visa Inc. Class A 192,347 32,668 Mastercard Inc. Class A 53,594 29,001 QUALCOMM Inc. 306,996 20,553 Accenture plc Class A 270,450 20,546 Texas Instruments Inc. 413,652 14,676 Fidelity National Information Services Inc. 367,220 14,549 Hewlett-Packard Co. 597,860 14,253 * Symantec Corp. 575,600 14,206 Intel Corp. 616,479 13,470 Motorola Solutions Inc. 202,200 12,947 * eBay Inc. 218,356 11,839 * LSI Corp. 1,655,720 11,226 20 Growth and Income Fund Market Value Shares ($000) Western Digital Corp. 215,805 10,851 Seagate Technology plc 262,860 9,610 Total System Services Inc. 372,500 9,231 * Facebook Inc. Class A 310,585 7,945 * Yahoo! Inc. 279,495 6,576 * BMC Software Inc. 125,560 5,817 * Juniper Networks Inc. 299,000 5,543 * EMC Corp. 224,300 5,358 Intuit Inc. 76,890 5,048 * Autodesk Inc. 118,000 4,866 Computer Sciences Corp. 92,800 4,569 Harris Corp. 90,670 4,202 * VeriSign Inc. 88,553 4,187 Automatic Data Processing Inc. 59,970 3,899 * F5 Networks Inc. 41,988 3,740 CA Inc. 145,586 3,664 * Zebra Technologies Corp. 72,200 3,403 * Citrix Systems Inc. 44,520 3,213 * LinkedIn Corp. Class A 16,600 2,923 * Cognizant Technology Solutions Corp. Class A 35,000 2,681 * First Solar Inc. 95,960 2,587 AOL Inc. 67,100 2,583 Analog Devices Inc. 48,698 2,264 * NetApp Inc. 61,200 2,091 * Salesforce.com Inc. 10,239 1,831 * JDS Uniphase Corp. 129,440 1,731 Paychex Inc. 42,870 1,503 * Red Hat Inc. 26,500 1,340 * Fiserv Inc. 15,200 1,335 * Advanced Micro Devices Inc. 419,186 1,069 Linear Technology Corp. 27,101 1,040 TE Connectivity Ltd. 21,962 921 * NCR Corp. 32,400 893 Altera Corp. 23,300 826 * CoreLogic Inc. 29,420 761 * SanDisk Corp. 13,300 731 * Electronic Arts Inc. 19,100 338 * PMC - Sierra Inc. 48,100 327 * Sonus Networks Inc. 122,300 317 Tessera Technologies Inc. 13,391 251 * Agilysys Inc. 21,400 213 * Silicon Image Inc. 34,593 168 * Aspen Technology Inc. 4,600 148 * FleetCor Technologies Inc. 1,600 123 * Vocus Inc. 8,104 115 FLIR Systems Inc. 4,000 104 Broadridge Financial Solutions Inc. 3,900 97 * STEC Inc. 20,585 91 * Integrated Device Technology Inc. 9,500 71 Marvell Technology Group Ltd. 6,700 71 * Amkor Technology Inc. 17,700 71 * SunPower Corp. Class A 5,600 65 * MoneyGram International Inc. 3,400 61 * Carbonite Inc. 5,095 56 * ViaSat Inc. 936 45 * Seachange International Inc. 3,300 39 * Quantum Corp. 29,000 37 * Entropic Communications Inc. 8,589 35 * Novatel Wireless Inc. 17,100 34 * Allot Communications Ltd. 2,800 33 * Acxiom Corp. 1,444 29 * Identive Group Inc. 17,600 26 * InterXion Holding NV 1,000 24 * Mattson Technology Inc. 15,200 21 Jack Henry & Associates Inc. 400 18 * Immersion Corp. 1,503 18 * NCI Inc. Class A 3,244 16 * Checkpoint Systems Inc. 1,200 16 * TeleCommunication Systems Inc. Class A 6,510 14 * Aeroflex Holding Corp. 1,624 13 KLA-Tencor Corp. 219 12 * PLX Technology Inc. 2,239 10 * MicroStrategy Inc. Class A 97 10 Maxim Integrated Products Inc. 300 10 * Adobe Systems Inc. 200 9 * MaxLinear Inc. 1,108 7 * Riverbed Technology Inc. 400 6 Xerox Corp. 563 5 * UTStarcom Holdings Corp. 1,453 4 Micrel Inc. 344 4 * Constant Contact Inc. 200 3 * IntraLinks Holdings Inc. 400 3 * Calix Inc. 300 2 Digimarc Corp. 100 2 * Pulse Electronics Corp. 5,401 2 Black Box Corp. 100 2 * Amtech Systems Inc. 500 2 * Dynamics Research Corp. 300 2 * Smith Micro Software Inc. 969 1 * FriendFinder Networks Inc. 1,250 1 * Powerwave Technologies Inc. 15,776 — 750,868 21 Growth and Income Fund Market Value Shares ($000) Materials (4.0%) Monsanto Co. 333,870 35,267 LyondellBasell Industries NV Class A 298,640 18,901 EI du Pont de Nemours & Co. 353,980 17,402 CF Industries Holdings Inc. 68,466 13,034 Ball Corp. 257,536 12,254 Praxair Inc. 100,995 11,265 PPG Industries Inc. 79,869 10,698 Freeport-McMoRan Copper & Gold Inc. 292,243 9,673 Dow Chemical Co. 261,063 8,312 Sherwin-Williams Co. 44,240 7,472 Sealed Air Corp. 297,530 7,173 Eastman Chemical Co. 85,200 5,953 Vulcan Materials Co. 90,880 4,698 ^ United States Steel Corp. 167,480 3,266 Alcoa Inc. 335,030 2,854 Ecolab Inc. 32,400 2,598 Air Products & Chemicals Inc. 28,710 2,501 Newmont Mining Corp. 49,400 2,069 Nucor Corp. 43,120 1,990 Valspar Corp. 27,268 1,697 International Flavors & Fragrances Inc. 22,043 1,690 MeadWestvaco Corp. 41,793 1,517 Airgas Inc. 11,740 1,164 Allegheny Technologies Inc. 33,970 1,077 Sigma-Aldrich Corp. 11,560 898 * Resolute Forest Products 32,000 518 Mosaic Co. 8,300 495 Rockwood Holdings Inc. 6,412 420 * Owens-Illinois Inc. 15,629 416 * Mercer International Inc. 50,341 348 * Flotek Industries Inc. 16,400 268 * Clearwater Paper Corp. 4,200 221 Packaging Corp. of America 3,900 175 FutureFuel Corp. 8,800 107 * Louisiana-Pacific Corp. 4,000 86 Silgan Holdings Inc. 900 43 * Boise Cascade Co. 1,100 37 Innospec Inc. 700 31 Myers Industries Inc. 1,600 22 * Rare Element Resources Ltd. 7,172 16 * GSE Holding Inc. 1,768 15 * General Moly Inc. 5,793 13 Mesabi Trust 470 11 PolyOne Corp. 400 10 * Ferro Corp. 704 5 188,680 Telecommunication Services (2.9%) AT&T Inc. 2,096,928 76,936 Verizon Communications Inc. 698,674 34,340 * Sprint Nextel Corp. 1,755,030 10,899 CenturyLink Inc. 286,510 10,065 * Crown Castle International Corp. 33,890 2,360 * MetroPCS Communications Inc. 121,900 1,329 Windstream Corp. 72,700 578 * Clearwire Corp. Class A 36,600 118 Neutral Tandem Inc. 19,291 63 * Leap Wireless International Inc. 8,500 50 Frontier Communications Corp. 5,303 21 * Cincinnati Bell Inc. 3,900 13 136,772 Utilities (2.5%) CMS Energy Corp. 593,704 16,588 DTE Energy Co. 212,600 14,529 Northeast Utilities 302,600 13,151 PG&E Corp. 289,500 12,891 Edison International 229,700 11,559 American Electric Power Co. Inc. 210,630 10,243 NiSource Inc. 183,900 5,396 Public Service Enterprise Group Inc. 153,909 5,285 Ameren Corp. 148,470 5,199 Wisconsin Energy Corp. 99,337 4,261 Pinnacle West Capital Corp. 64,700 3,746 Duke Energy Corp. 41,470 3,010 NextEra Energy Inc. 38,280 2,974 Southern Co. 61,750 2,897 Dominion Resources Inc. 36,864 2,145 PPL Corp. 48,750 1,526 AES Corp. 89,000 1,119 CenterPoint Energy Inc. 35,990 862 Xcel Energy Inc. 24,490 727 Consolidated Edison Inc. 10,077 615 Pepco Holdings Inc. 5,036 108 IDACORP Inc. 1,800 87 MGE Energy Inc. 1,212 67 NorthWestern Corp. 1,200 48 Chesapeake Utilities Corp. 267 13 * Calpine Corp. 600 12 Southwest Gas Corp. 169 8 El Paso Electric Co. 199 7 119,073 Total Common Stocks (Cost $3,834,835) 4,567,862 22 Growth and Income Fund Market Value Shares ($000) Temporary Cash Investments (3.2%) 1 Money Market Fund (3.1%) Vanguard Market Liquidity Fund, 0.147% 146,037,741 146,038 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.120%, 6/5/13 1,500 1,499 Federal Home Loan Bank Discount Notes, 0.085%, 4/19/13 5,000 5,000 Freddie Mac Discount Notes, 0.130%, 9/16/13 300 300 6,799 Total Temporary Cash Investments (Cost $152,837) 152,837 Total Investments (100.3%) (Cost $3,987,672) 4,720,699 Other Assets and Liabilities (-0.3%) Other Assets 50,973 Liabilities 3 (66,600) (15,627) Net Assets (100%) 4,705,072 At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 4,657,226 Undistributed Net Investment Income 5,560 Accumulated Net Realized Losses (692,466) Unrealized Appreciation (Depreciation) Investment Securities 733,027 Futures Contracts 1,725 Net Assets 4,705,072 Investor Shares—Net Assets Applicable to 86,305,392 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,890,875 Net Asset Value Per Share— Investor Shares $33.50 Admiral Shares—Net Assets Applicable to 33,169,310 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,814,197 Net Asset Value Per Share— Admiral Shares $54.70 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $8,048,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.8% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $8,580,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $6,203,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 23 Growth and Income Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Dividends 1 53,599 Interest 2 98 Security Lending 155 Total Income 53,852 Expenses Investment Advisory Fees—Note B Basic Fee 2,530 Performance Adjustment 180 The Vanguard Group—Note C Management and Administrative—Investor Shares 2,923 Management and Administrative—Admiral Shares 911 Marketing and Distribution—Investor Shares 217 Marketing and Distribution—Admiral Shares 115 Custodian Fees 115 Shareholders’ Reports—Investor Shares 42 Shareholders’ Reports—Admiral Shares 5 Trustees’ Fees and Expenses 8 Total Expenses 7,046 Net Investment Income 46,806 Realized Net Gain (Loss) Investment Securities Sold 236,498 Futures Contracts 7,596 Realized Net Gain (Loss) 244,094 Change in Unrealized Appreciation (Depreciation) Investment Securities 146,956 Futures Contracts 2,739 Change in Unrealized Appreciation (Depreciation) 149,695 Net Increase (Decrease) in Net Assets Resulting from Operations 440,595 1 Dividends are net of foreign withholding taxes of $152,000. 2 Interest income from an affiliated company of the fund was $92,000. See accompanying Notes, which are an integral part of the Financial Statements. 24 Growth and Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 46,806 81,914 Realized Net Gain (Loss) 244,094 463,150 Change in Unrealized Appreciation (Depreciation) 149,695 558,291 Net Increase (Decrease) in Net Assets Resulting from Operations 440,595 1,103,355 Distributions Net Investment Income Investor Shares (31,155) (51,327) Admiral Shares (20,083) (27,485) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (51,238) (78,812) Capital Share Transactions Investor Shares (145,396) (437,673) Admiral Shares 72,231 122,956 Net Increase (Decrease) from Capital Share Transactions (73,165) (314,717) Total Increase (Decrease) 316,192 709,826 Net Assets Beginning of Period 4,388,880 3,679,054 End of Period 1 4,705,072 4,388,880 1 Net Assets—End of Period includes undistributed net investment income of $5,560,000 and $9,985,000. See accompanying Notes, which are an integral part of the Financial Statements. 25 Growth and Income Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $30.73 $23.86 $23.98 $22.34 $25.84 $38.62 Investment Operations Net Investment Income .328 .549 .482 .418 .447 .546 Net Realized and Unrealized Gain (Loss) on Investments 2.801 6.846 (.124) 1.630 (3.453) (8.758) Total from Investment Operations 3.129 7.395 .358 2.048 (3.006) (8.212) Distributions Dividends from Net Investment Income (.359) (.525) (.478) (.408) (.494) (.560) Distributions from Realized Capital Gains — (4.008) Total Distributions (.359) (.525) (.478) (.408) (.494) (4.568) Net Asset Value, End of Period $33.50 $30.73 $23.86 $23.98 $22.34 $25.84 Total Return 1 10.31% 31.27% 1.28% 9.24% -11.29% -23.28% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,891 $2,798 $2,548 $3,020 $3,253 $3,919 Ratio of Total Expenses to Average Net Assets 2 0.36% 0.36% 0.32% 0.32% 0.35% 0.31% Ratio of Net Investment Income to Average Net Assets 2.04% 1.94% 1.78% 1.74% 2.28% 1.69% Portfolio Turnover Rate 106% 102% 120% 94% 83% 96% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, (0.04%), (0.04%), (0.04%), and (0.02%). See accompanying Notes, which are an integral part of the Financial Statements. 26 Growth and Income Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $50.18 $38.97 $39.15 $36.48 $42.20 $63.08 Investment Operations Net Investment Income .567 .952 .832 .722 .775 .963 Net Realized and Unrealized Gain (Loss) on Investments 4.570 11.168 (.199) 2.666 (5.638) (14.313) Total from Investment Operations 5.137 12.120 .633 3.388 (4.863) (13.350) Distributions Dividends from Net Investment Income (.617) (.910) (.813) (.718) (.857) (.985) Distributions from Realized Capital Gains — (6.545) Total Distributions (.617) (.910) (.813) (.718) (.857) (7.530) Net Asset Value, End of Period $54.70 $50.18 $38.97 $39.15 $36.48 $42.20 Total Return 1 10.37% 31.40% 1.39% 9.37% -11.15% -23.19% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,814 $1,591 $1,131 $1,199 $1,441 $1,907 Ratio of Total Expenses to Average Net Assets 2 0.25% 0.25% 0.21% 0.21% 0.21% 0.16% Ratio of Net Investment Income to Average Net Assets 2.15% 2.05% 1.89% 1.85% 2.42% 1.84% Portfolio Turnover Rate 106% 102% 120% 94% 83% 96% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, (0.04%), (0.04%), (0.04%), and (0.02%). See accompanying Notes, which are an integral part of the Financial Statements. 27 Growth and Income Fund Notes to Financial Statements Vanguard Growth and Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended March 31, 2013, the fund’s average investment in long futures contracts represented 2% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted on the next business day. The fund invests cash collateral received in Vanguard Market 28 Growth and Income Fund Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. D. E. Shaw Investment Management, L.L.C., and Los Angeles Capital Management and Equity Research, Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of D. E. Shaw Investment Management, L.L.C., and Los Angeles Capital Management and Equity Research, Inc., are subject to quarterly adjustments based on performance since September 30, 2011, relative to the S&P 500 Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $446,000 for the six months ended March 31, 2013. For the six months ended March 31, 2013, the aggregate investment advisory fee represented an effective annual basic rate of 0.11% of the fund’s average net assets, before an increase of $180,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2013, the fund had contributed capital of $583,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.23% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
